In an action to recover damages for personal injuries suffered by reason of plaintiff wife having been caused to fall by reason of a hole in a street in the city of Yonkers, within two feet of the rail of a trolley line operated by defendant Yonkers' Railroad Company, and a companion action by her husband for loss of services, an order was made denying plaintiffs’ motion to strike out as insufficient the affirmative defense contained in the answer of defendant Yonkers Railroad Company. Order of the City Court of Yonkers affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.